Exhibit 10.3

 

FIRST LEASE EXTENSION AGREEMENT

 

Building #7, Suite H

1430 O’Brien Drive

Menlo Park, California 94025

 

THIS LEASE EXTENSION AGREEMENT (this “Agreement”) is made and entered into on
March 18, 2008 by and between MENLO BUSINESS PARK, LLC, a California limited
liability company (“Lessor”), and DEPOMED, INC., a California corporation
(“Lessee”).

 

RECITALS

 

A.            Lessor and Lessee entered into a Lease dated July 28, 2006 (the
“Lease”) of the premises referred to as Building #7, Suite H, located at 1430
O’Brien Drive, Menlo Park, California 94025, more particularly described on
Exhibit “A” attached to the Lease and incorporated by reference herein (the
“Premises”).  The Premises contain approximately 9,255 rentable square feet of
space.

 

B.            The expiration date of the initial term of the Lease is June 30,
2009.  Lessor and Lessee wish to extend the expiration date of the initial term
of the Lease, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Defined Terms.  Terms defined in the Lease and used in this
Agreement shall have the meaning ascribed to them in the Lease.

 

2.             Extension of Initial Term.

 

(a)           The term of the Lease is hereby extended for a period of
thirty-one (31) calendar months commencing on July 1, 2009 and ending on
January 31, 2012 (the “First Extension Term”).  The First Extension Term shall
be upon all of the same terms and conditions of the Lease, except that the
Monthly Base Rent payable by Lessee to Lessor during the First Extension Term
shall be as set forth in Paragraph 3 hereof.

 

(b)           The option to extend provided for in Paragraph 3 of the Lease
shall be for one (1) period of sixty (60) calendar months immediately following
the expiration of the First Extension Term and shall otherwise be upon the same
terms and conditions as set forth in Paragraph 3 of the Lease.

 

--------------------------------------------------------------------------------


 

3.             Monthly Base Rent.  Lessee shall pay to Lessor Monthly Base Rent
during the First Extension Term, in monthly installments in advance on a triple
net basis in lawful money of the United States, as follows:

 

(a)           Commencing on July 1, 2009, and continuing through June 30, 2010,
the sum of Twenty Thousand Eight Hundred Twenty-Three and Seventy-Five
Hundredths Dollars ($20,823.75) per month ($2.25/square foot/NNN).

 

 (b)          Commencing on July 1, 2010 (the “Rental Adjustment Date”), on each
anniversary date of the commencement the Monthly Base Rent shall be adjusted to
reflect any increases in the cost of living.  The adjustment shall be calculated
upon the basis of the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index, all items,  for all Urban Consumers - San
Francisco-Oakland-San Jose (1982-84=100), hereafter referred to as the “Index.” 
The Index for said subgroup published most recently as of the end of the
calendar month immediately preceding the month in which the commencement date of
the Extension Term occurs shall be considered the “Base Index.”

 

(c)           The Monthly Base Rent shall be adjusted as of the Rental
Adjustment Date to an amount equal to the product obtained by multiplying the
Monthly Base Rent for the Premises commencing on July 1, 2010 referred to in
Paragraph 3(a) above), by a fraction, the numerator of which is the Index most
recently published as of the end of the calendar month immediately preceding the
Rental Adjustment Date and the denominator of which is the base Index; provided
that in no event shall the Monthly Base Rent be increased on the Rental
Adjustment Date to an amount less than three percent (3%) per annum or more than
six percent (6%) per annum of the Monthly Base Rent immediately payable before
the Rental Adjustment Date.  The Monthly Base Rent as so adjusted shall continue
through January 31, 2012, the expiration date of the initial Term of the Lease.

 

(d)           When the new Monthly Base Rent is determined for the Rental
Adjustment Date, Lessor shall give Lessee written notice of the amount of the
new Monthly Base Rent and how the new Monthly Base Rent figure was computed in
accordance with subparagraphs 3(b) and 3(c) above.  Lessee shall pay to Lessor
retroactively any unpaid increase in Monthly Base Rent due from and after the
Rental Adjustment Date.  If the Index does not exist on the Rental Adjustment
Date in the same format as referred to in subparagraph 3(b) above, Lessor shall
substitute in lieu thereof an index reasonably comparable to the Index referred
to above which is acceptable to Lessee and which is then published by the Bureau
of Labor Statistics, or successor or similar governmental agency, or if no
governmental agency then publishes an index, Lessor shall substitute therefor
any index commonly accepted which is published by a reputable private
organization.

 

2

--------------------------------------------------------------------------------


 

(e)           Monthly Base Rent for any partial month shall be prorated on the
basis of the number of calendar days in such month.

 

4.             Additional Rent; Operating Expenses and Taxes.  In addition to
the Monthly Base Rent payable by Lessee pursuant to Paragraph 3 above, Lessee
shall pay to Lessor during the First Extension Term, as Additional Rent,
Operating Expenses and Taxes pursuant to Paragraph 5 of the Lease.

 

5.             Condition of the Premises.  Lessee is currently in possession of
the Premises and is conducting business thereon pursuant to the Lease.  Lessee
agrees to accept the Premises in its “as is” condition at the commencement of
the Extension Term, subject to the performance by Lessor of Lessor’s obligations
under Paragraph 14(a) of the Lease.  Lessee acknowledges that Lessor has not
inspected the Premises as a condition to entering into this Agreement.
Accordingly, Lessee agrees that the execution and delivery of this Agreement by
Lessor shall not constitute the approval by Lessor of any alterations to the
Premises of which Lessor lacks actual knowledge, or the waiver by Lessor of any
provisions of the Lease relating to alterations.

 

6.             Security Deposit.  Lessor acknowledges that Lessor has received
from Lessee and is currently holding the sum of Fifteen Thousand Seven Hundred
Thirty-Three and Fifty Hundredths Dollars ($15,733.50) in cash (the “Security
Deposit”), as security for Lessee’s faithful performance of Lessee’s obligations
under the Lease.  Lessor shall continue to hold the Security Deposit during the
remainder of the initial term and during the First Extension Term pursuant to
Paragraph 7 of the Lease.

 

7.             Real Estate Brokers.  Lessor shall pay a leasing commission to
Tarlton Properties, Inc., who has acted as exclusive leasing agent for Lessor in
connection with this Agreement, pursuant to a separate agreement between Lessor
and said broker.  Lessor shall also pay leasing commissions to GVA Kidder
Mathews, who have acted as leasing agents for Lessee in connection with this
Agreement, pursuant to an agreement between Lessor and said brokers.  Each party
represents and warrants to the other party that it has not had any dealings with
any real estate broker, finder, or other person with respect to this Agreement
other than the above named brokers.  Each party shall hold harmless the other
party from all damages, expenses, and liabilities resulting from any claims that
may be asserted against the other party by any broker, finder, or other person
with whom the other party has or purportedly has dealt, other than the above
named brokers.

 

3

--------------------------------------------------------------------------------


 

8.             Notices.  Paragraph 24, Notices, of the Lease is amended to read
as follows:

 

“24.         Notices.  All notices, statements, demands, requests, or consents
given hereunder by either party to the other shall be in writing and shall be
personally delivered or sent by United States mail, registered or certified,
return receipt requested, postage prepaid, and addressed to the parties as
follows:

 

Lessor:

Menlo Business Park, LLC

 

C/o Tarlton Properties, Inc.

 

955 Alma Street

 

Palo Alto, California 94301

 

 

 

Attention: John C. Tarlton

 

Telephone: (650) 330-3600

 

 

Lessee:

Depomed, Inc.

 

1330 O’Brien Drive

 

Menlo Park, California 94025

 

 

 

Attention:

Carl Pelzel

 

Telephone:

650-462-5900

 

All such notices or other communications given hereunder shall be addressed to
the parties to such other address as either party may have furnished to the
other as a place for the service of notice.  Notices shall be deemed given upon
receipt or attempted delivery where delivery is not accepted.”

 

9.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.           Continuing Effect.  The parties acknowledge that the Lease remains
in full force and effect as amended hereby, and with the initial term extended
as provided herein.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

“Lessor”

 

 

 

MENLO BUSINESS PARK, LLC

 

a California limited liability company

 

 

 

By:

/s/ J.O. Oltmans, II

 

 

J. O. Oltmans, II, Manager


 


 


 


 

 

By:

/s/ James R. Swartz

 

 

James R. Swartz, Manager

 

 

 

 

 

“Lessee”

 

 

 

DEPOMED, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Carl A. Pelzel

 

 

  Carl Pelzel, President and CEO

 

5

--------------------------------------------------------------------------------